PER CURIAM.
In Foremost Insurance Co. v. Barkett, 441 So.2d 179 (Fla. 4th DCA 1983), we granted a writ of mandamus because of an inadequate notice of trial which prejudiced the parties. In the case at bar, the petitioner/ defendant received no notice of trial. See Rule 1.440(b) and (c), Florida Rules of Civil Procedure. Accordingly, we grant the writ of mandamus and direct the trial court to strike the cause from the April 23rd trial calendar. The matter may be reset within a reasonable period of time and after proper notice in compliance with the rule.
DOWNEY, HERSEY and HURLEY, JJ., concur.